It can serve no useful purpose to consider what Woodsome's rights would have been if the plaintiff had taken the property with knowledge of his claims or if he were not a purchaser for value, for the court has found that neither the plaintiff nor any of the assenting creditors knew of these mortgages on February 21, 1914; and at that time the plaintiff was a purchaser for value. Kenefick v. Perry, 61 N.H. 362. Woodsome's mortgages, therefore, are invalid in so far as the plaintiff is concerned (P.S., c. 140, s. 12) for the possession of the property was not delivered to and retained by him, and he failed to comply with the provisions of s. 2 in respect to recording his mortgages.
Exception overruled.
All concurred.